DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the Patent Application filed on 20 August 2019.  This is a non-final first office action on merits.  Claims 1-20 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant’s claims of priority to prior filed application GB1814422 filed on 15 September 2018 is acknowledged.

Claim Objections
Claims 3, 5, 19, and 20 are objected to because of the following informalities:  The claims include a number of typographical errors wherein the letter c is included when the letter e is required.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
determining a booking state of a plurality of candidate meeting areas; and 
in dependence of the user's location and the booking state of the plurality of candidate meeting areas; the method comprises: 
automatically selecting and booking one of the candidate meeting areas to the user for a predetermined period of time; and 
notifying the user of the booking at least one other user of the location of the booked candidate meeting area, 
wherein the step of selecting one of the candidate meeting rooms is dependent upon at least one of the location of at least one other user of the meeting room, the number of other users of the meeting room and the user profile of the user.

The claimed limitations, as per method claim 8, include the steps of:
determining the presence of a person in a meeting room for a first period of time; 
checking the booking status of the meeting room and in the event of the meeting room having no booking, the method comprises: 
changing the booking status of the meeting room to booked for a second period of time.

Examiner Note: While there are no hardware elements claimed in claims 1 or 8 as performing the invention, the Examiner, in view of the written description at least paragraphs [125]-[127] and claimed subject matter related to claims 12-20, interprets the method claims to be performed by computing systems.  As well, the Examiner notes that the Claim 1 limitation including the term “automatically” is construed to claim a hardware implemented step.

Under Step One of the analysis under the Mayo framework, claims 1-10 is/are drawn to methods (i.e., a process), claims 12-20 is/are drawn to a system (i.e., a machine/manufacture), and claim 11 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 1-20 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of determining a booking state of a plurality of candidate meeting areas; and in dependence of the user's location and the booking state of the plurality of candidate meeting areas; the method comprises: automatically selecting and booking one of the candidate meeting areas to the user for a predetermined period of time; and notifying the user of the booking at least one other user of the location of the booked candidate meeting area, wherein the step of selecting one of the candidate meeting rooms is dependent upon at least one of the location of at least one other user of the meeting room, the number of other users of the meeting room and the user profile of the user.
This judicial exception is similar to abstract ideas related to managing personal behavior or relationships or interactions between people including social activities, teaching, or following rules or instructions.
Independent claims 8, 11 and 12 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using circuitry (i.e, computing system or processor) or computer readable instructions to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [24] recites “booking server 100 comprises a server processor 110. The server processor 110 is embodied as processing circuitry such as a microprocessor or an Application Specific Integrated Circuit or another circuit design and controls the operation of the booking server using a computer program which is embodied as software code. The booking server 100 is controlled by the server processor 110 to perform embodiments of the disclosure,” written description paragraph [25] recites “connected to the server processor 110 is server communication circuitry 105. Server communication circuitry 105 connects the booking server 100 to a network. The network to which booking server 100 is connected via server communication circuitry 105 may be a wide area network, such as the Internet, or may be a Local Arca Network,” written description paragraph [27] recites “connected to the device processor 210 is device communication circuitry 205. The purpose of the device communication circuitry 205 is to allow the user device 200 to communicate with another device over a network or in a point-to-point relationship. The device communication circuitry 205 may therefore connect the user device 200 to another user device 200 or the booking server 100 over a network connection.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-7, 9, 10, and 13-20 are directed to the judicial exception as explained above for Claims 1, 8, and 12, and are further directed to limitations claiming the determination of user presence status in meeting rooms and limitations directed to the selection of and reservation of meeting areas in accordance with a booking schedule  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2-7, 9, 10, and 13-20 do not add more to the abstract idea of independent Claims 1, 8, and 12 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 101, Storage Media
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.  Independent claim 11 references "a computer program product comprising computer-readable instructions which, when loaded onto a computer, configure the computer to perform a method….”  The United States Patent and Trademark Office (USPTO), during prosecution, applies to claims their broadest reasonable interpretation consistent with the specification. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The Examiner interprets the claimed “computer program product comprising computer-readable instructions,” to comprise software.  This open ended definition of the computer program product as claimed does not explicitly exclude carrier signals or propagating waves. Therefore the broadest reasonable interpretation of the term computer program product includes "signals" and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and "Subject Matter Eligibility of Computer Readable Media").  
A claim drawn to such a computer usable storage device that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the recitation "non-transitory" to the claim, as follows: A non-transitory computer readable medium comprising computer readable instructions which, when executed, configure a processing system to perform the method according to Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1, 8, and respective dependent claims 2-7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent method claims 1 and 8 are silent as to where the computer implementation takes place, that is, which specific steps are performed by a computer or processor or equivalent, thus creating indefiniteness because of a lack of clarity as to where the computer implementation takes place, and also raises a metes and bounds issue regarding the extent of the claimed limitations.  
See, the included document, Informative Opinion, Patent Appeals and Interferences, Ex Parte, Lars Langmeyr et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swieter et al. (20190034851) in view of Holmes et al. (20170357917).

Claims 1 and 12:	Swieter discloses a method and apparatus of selecting a meeting area to book, comprising the steps of:
determining the location of a user ([107 “real time locations of various resources in at least some of the subspaces including enterprise employees,” 172]); 
determining a booking state of a plurality of candidate meeting areas ([205 “status indicator is provided just below each of the conference room indicators to indicate a current status of the conference room,” 206, 207]); and 
in dependence of the user's location and the booking state of the plurality of candidate meeting areas ([204, 217]); 
notifying the user of the booking at least one other user of the location of the booked candidate meeting area ([220, 226, 227 “Notice 718 indicates that “There are updates I'd like you to review on the whiteboard in project room 12” and that the notice was generated by Joe Brown at 7:14 AM. An expander icon 730 may be selected to expand the notice to obtain additional information. For instance, the additional information may include a map to project room 12, a schedule for project room 12, a way to access a communication application for communicating with the employee associated with the notice, etc. Notice 718 is an example of an employee initiated notice (e.g., a notice generated by one employee for a second employee),”]) , 
wherein the step of selecting one of the candidate meeting rooms is dependent upon at least one of the location of at least one other user of the meeting room ([234 “first employee may set a notification to report when a second employee is within 50 meters of a third employee and may have the notice delivered to the third employee when the triggering status or parameter occurs, 246 “Location based notifications are related to the location, either actual or relative location, of an employee. For instance, is the employee within 50 feet of me or is the employee within a specific conference room,”]), the number of other users of the meeting room ([279 “obtain images of a space useable to detect occupancy, number of persons in a space,” 300]) and the user profile of the user ([103 “employee tracking or privacy preferences may be stored such as, for instance, limitations related to which other employees can track an employee's location, spaces in which location can and cannot be tracked, time periods during which locations can and cannot be tracked, activities during which locations can and cannot be tracked,” 200 “employee schedules as well as schedule locations and employee preferences,”]).  
Swieter discloses the booking of meeting rooms in accordance with user defined parameters ([105,191, 192, 205, 207]), however Swieter does not explicitly disclose, however Holmes discloses:
the method comprises: automatically selecting and booking one of the candidate meeting areas to the user for a predetermined period of time (i.e., booking a meeting room in accordance with user determined suitability parameters as per spec. para. [87]) ([695 “meeting space is selected by a participant in of the meeting from a plurality of available meeting spaces and/or a meeting space is automatically selected by the device based on predefined selection criteria,” 803, 815, 816, 891]).
Therefore it would be obvious for Swieter to automatically select and book one of the candidate meeting areas to the user for a predetermined period of time as per the steps of Holmes and thereby enable users to more easily and efficiently reserve and schedule meeting room resources as well as coordinate schedules with colleagues, and possibly improving the attendance and meeting effectiveness for an organization.

Claims 2 and 13: Swieter in view of Holmes discloses a method and apparatus according to claims 1 and 12 above, and Swieter further discloses the step of determining the location of the user using a positioning system of a user device or determining the location of the user using a registration of a user at the candidate meeting area ([113, 139, 140, 159, 160])

Claims 3 and 14:	Swieter in view of Holmes discloses a method and apparatus according to claims 2 and 13 above, and Swieter does not explicitly disclose, however Holmes discloses the step of determining the presence status of at least one of the user or the other user in the meeting area: and in the event that the presence status indicates no presence in the meeting area, the method comprises: cancelling the booking ([223 “if a user fails to check-in for a reservation before the check-in deadline 624, the reservation is canceled and the meeting space is made available for subsequent local takeover or remote reservation,”]).  
Therefore it would be obvious for Swieter to determine the presence status of at least one of the user or the other user in the meeting area: and in the event that the presence status indicates no presence in the meeting area, the method comprises: cancelling the booking as per the steps of Holmes and thereby enable users to more easily and efficiently reserve and schedule meeting room resources as well as coordinate schedules with colleagues, and possibly improving the attendance and meeting effectiveness for an organization.

Claims 4 and 15:	Swieter in view of Holmes discloses a method and apparatus according to claims 3 and 14 above, and Swieter further discloses wherein the determining the presence status is performed by a sensor located within the meeting area ([141-144]).  
Claims 5 and 16:	Swieter in view of Holmes discloses a method and apparatus according to claims 1 and 14 above, and Swieter further discloses:
notifying the user before the expiration of the predetermined period of time ([105 “notifications related to various resource activities, statuses, circumstances, etc., may be rendered by server 12 to enterprise employees…when a specific conference room becomes available for use,” 200]); and 
in dependence of the future booking status of the meeting area, re-booking the meeting area upon instruction from the user ([218, 220, 235 “employee may set a notification to receive a notice when a specific conference room is next unoccupied and unscheduled for at least 30 minutes. Here, the trigger status is unscheduled for 30 minutes and unoccupied,” 247, 267, 268]).  

Claims 6 and 17:	Swieter in view of Holmes discloses a method and apparatus according to claims 5 and 16 above, and Swieter further discloses:
wherein in the event that the future booking status of the meeting area precludes the re-booking of the meeting area, the method comprises: selecting a different meeting area from a candidate set of meeting areas ([265 ““Beg for a space” icon 1074 that can be selected by a device 60 user to request a space with specific affordances. For instance, if all spaces in a facility that include video conferencing capabilities are currently scheduled for a specific time, an employee may use icon 1074 to specify a request to other employees that have space with video conferencing capabilities reserved in an attempt to free up one of the spaces for use. Where a specific occupied space is required or strongly desired for some reason, an employee may be able to request the specific space,” 266-271]).  

Claims 7 and 18:	Swieter in view of Holmes discloses a method and apparatus according to claims 1 and 12 above, and Swieter further discloses wherein the selecting of the meeting area is based upon the facilities within the meeting area ([191, 192, Fig. 22]).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-11, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swieter et al. (20190034851).

Claims 8 and 19:	Swieter discloses a method of booking a meeting room, comprising: 
determining the presence of a person in a meeting room for a first period of time ([271 “space representation also includes text indicating current status as occupied, available, etc. In addition, each representation is shaded or otherwise visually distinguished to indicate space status,” Fig. 56]); 
checking the booking status of the meeting room and in the event of the meeting room having no booking ([271 “device 60 user viewing screen shot 1200 can quickly identify general space types within a facility, can identify specific instances of each space type, can assess which spaces are available, occupied or booked and unoccupied and can assess space capacity and at least availability of video affordances within each space,”]), the method comprises: 
changing the booking status of the meeting room to booked for a second period of time ([265-270, 271 “each space representation also includes text indicating current status as occupied, available, etc. In addition, each representation is shaded or otherwise visually distinguished to indicate space status. For instance, all representation is associated with occupied spaces are shown double-cross hatched to indicate red shading, all representations associated with booked but unoccupied spaces are shown cross-hatched to indicate yellow shading and all representations associated with available spaces are shown unfilled to indicate green shading. Thus, a device 60 user viewing screen shot 1200 can quickly identify general space types within a facility, can identify specific instances of each space type, can assess which spaces are available, occupied or booked and unoccupied and can assess space capacity and at least availability of video affordances within each space. If a space of interest is identified, the device 60 user can select the space representation to access additional information,” 272, 273, 275 “time indicated by arrow 1302 in FIG. 56 is a current time. When arrow 1302 is moved to a different time on the line 1300, the statuses of the spaces represented in screenshot 1200 would be modified to reflect scheduled statuses for the spaces,” Figs. 50-57]). 

Claims 9 and 20:	Swieter discloses a method and system according to claims 8 and 19 further comprising: 
determining the presence of a person in the meeting room during the second period of time ([271 “space representation also includes text indicating current status as occupied, available, etc. In addition, each representation is shaded or otherwise visually distinguished to indicate space status,” Fig. 56]), and in the event of no presence being determined, the method further comprises: 
changing the booking status of the meeting room to no booking ([265-270, 271 “each space representation also includes text indicating current status as occupied, available, etc. In addition, each representation is shaded or otherwise visually distinguished to indicate space status. For instance, all representation is associated with occupied spaces are shown double-cross hatched to indicate red shading, all representations associated with booked but unoccupied spaces are shown cross-hatched to indicate yellow shading and all representations associated with available spaces are shown unfilled to indicate green shading. Thus, a device 60 user viewing screen shot 1200 can quickly identify general space types within a facility, can identify specific instances of each space type, can assess which spaces are available, occupied or booked and unoccupied and can assess space capacity and at least availability of video affordances within each space. If a space of interest is identified, the device 60 user can select the space representation to access additional information,” 272, 273, 275 “time indicated by arrow 1302 in FIG. 56 is a current time. When arrow 1302 is moved to a different time on the line 1300, the statuses of the spaces represented in screenshot 1200 would be modified to reflect scheduled statuses for the spaces,” Figs. 50-57]).  

Claim 10:	Swieter discloses a method according claim 9, wherein before the expiration of the second period of time, the method further comprises: 
checking the booking status of the meeting room and in the event that there is no booking, book meeting room for a third period of time ([265-270, 271 “each space representation also includes text indicating current status as occupied, available, etc. In addition, each representation is shaded or otherwise visually distinguished to indicate space status. For instance, all representation is associated with occupied spaces are shown double-cross hatched to indicate red shading, all representations associated with booked but unoccupied spaces are shown cross-hatched to indicate yellow shading and all representations associated with available spaces are shown unfilled to indicate green shading. Thus, a device 60 user viewing screen shot 1200 can quickly identify general space types within a facility, can identify specific instances of each space type, can assess which spaces are available, occupied or booked and unoccupied and can assess space capacity and at least availability of video affordances within each space. If a space of interest is identified, the device 60 user can select the space representation to access additional information,” 272, 273, 275 “time indicated by arrow 1302 in FIG. 56 is a current time. When arrow 1302 is moved to a different time on the line 1300, the statuses of the spaces represented in screenshot 1200 would be modified to reflect scheduled statuses for the spaces,” Figs. 50-57]).  

Claim 11:	Swieter discloses a computer program product comprising computer readable instructions which, when loaded onto a computer, configure the computer to perform a method according to claim 1, as per Swieter at least paragraphs ([308, 312, 313]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Hill (20190236554) at least paras. [36]-[42] for disclosures related to a sensor enabled meeting room system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682